Citation Nr: 0819305	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  07-06 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
inguinal herniorrhaphy scar.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
September 1955.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
San Juan, Commonwealth of Puerto Rico.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's right 
inguinal herniorrhaphy scar has been manifested by pain but 
is not shown to be deep or cause limited motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
inguinal herniorrhaphy scar have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 
4.118, Diagnostic Code (DC) 7804 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

The current 10 percent rating anticipates superficial scars 
that are painful on examination but not associated underlying 
soft tissue damage.  In order to warrant a higher rating, the 
evidence must show the following:

*	Scars other than the head, face, or neck that are deep 
or cause limited motion (20% under DC 7801 for area 
exceeding 77 square centimeters); or 
*	Rate for limitation of function of the affected part (DC 
7805).

The veteran is now claiming entitlement to a higher rating 
for his service-connected right inguinal herniorrhaphy scar.  
Specifically, he alleges that his right inguinal 
herniorrhaphy scar has worsened in severity and that he is 
experiencing pain of the right testicle.  The current 
question before the Board, therefore, is whether the veteran 
is entitled to a rating in excess of 10 percent for his right 
inguinal herniorrhaphy scar under any and all applicable 
diagnostic codes.

After a review of all the evidence, the Board finds that, 
throughout the rating period on appeal, a higher rating is 
not warranted.  Specifically, the August 2006 examination 
revealed that the scar was superficial, smooth, and without 
adherence to underlying tissue or instability.  Moreover, the 
examiner expressly reported that it was not deep.  Since the 
scar was not characterized as deep or causing limited motion, 
a higher rating under DC 7801 is not warranted.

Even if the scar were found to be deep or causing limited 
motion, the size of the scar was described as 3 cm. by .5 cm, 
well under the 77 sq. cm. to warrant the next-higher 20 
percent rating under DC 7801.  

In essence, the veteran's scar has been found to be a 
superficial scar that is painful upon examination.  VA 
treatment reports reflect that his chief complaint of pain in 
the right testicle, and a July 2006 VA examination revealed 
findings that the right inguinal scar was superficial and 
that pain was present upon palpation of the scar.  
Significantly, no further symptoms were identified by the 
veteran or the VA examiner.  

Because the record indicates that his right inguinal scar is 
painful and superficial, the Board finds his symptomatology 
more nearly approximates a rating of 10 percent under DC 7804 
and a rating in excess of 10 percent is not warranted.

Next, the Board has considered whether the veteran is 
entitled to a separate compensable rating for residuals of an 
inguinal hernia other than scarring.  In order to warrant a 
compensable rating under DC 7338 (inguinal hernia), the 
evidence must show a recurrent hernia, readily reducible and 
well supported by a truss or belt.  

In this case, the evidence does not show recurrent hernia.  
In February 2007, the veteran underwent a scrotal ultrasound.  
The findings were compatible with a left varicocele but there 
was no indication of a hernia.  Moreover, the clinical 
records suggest that the pain in his groin is related to hip 
arthralgia.  Therefore, a separate compensable rating is not 
warranted for a recurrent hernia.

As the weight of the evidence is against the veteran's claim, 
the Board is unable to grant the benefits sought.  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007), but finds no evidence that the veteran's 
service-connected right inguinal herniorrhaphy scar has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of this 
disability.   

In this case, VA treatment records indicate that the veteran 
has not been hospitalized for his right inguinal 
herniorrhaphy scar or any other residuals.  Also, while he is 
currently unable to work due to other nonservice-connected 
disabilities, the evidence does not show that he is prevented 
from seeking employment due to his right inguinal scar or 
other residuals of a herniorrhaphy.  

In the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected herniorrhaphy scar under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

Moreover, the rating criteria of 38 C.F.R. § 4.118 by its 
nature essentially take into account the effect of the 
veteran's disability on his ability function in the workplace 
by considering factors such as pain and limitation of 
function.  Hence, referral for assignment of an extra-
schedular evaluation is not warranted in this case.

Next, the Board has considered whether a staged rating is 
appropriate.  However, the veteran's symptoms remained 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted.  Accordingly, the 
Board finds that a 10 percent rating is warranted throughout 
the rating period on appeal.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in July 
2006, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit all evidence in his possession to the RO.  

The Board acknowledges that the VCAA letter sent to the 
veteran in July 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his increased-rating 
claim.  Specifically, the VCAA letter of July 2006 requested 
that he submit all evidence in his possession that would 
indicate that his right inguinal hernia scar worsened in 
severity, including descriptions of his symptoms and other 
involvement, extension and additional disability caused by 
his service-connected scar residual to a herniorrhaphy.  

Additionally, a December 2006 statement of the case (SOC) was 
sent to the veteran, informing him of the specific rating 
criteria used for the evaluation of his claim.  The SOC 
advised him of the rating considerations of 38 C.F.R. § 4.1, 
explaining that the percentage ratings assigned are based 
upon the average impairment capacity resulting from injuries 
and diseases and their residual conditions in civil 
occupations, and also presented him with the correct 
diagnostic code used to evaluate scars that are superficial 
and painful on examination.

Based on the evidence above, the veteran was advised of the 
information necessary to evaluate his claims for an increased 
rating for his service-connected scar from a right inguinal 
herniorrhaphy.  Therefore, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim for increased rating.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, during the VA 
examination in August 2006, he discussed the signs and 
symptoms of his disability, with particular emphasis on the 
impact that the disability has on his daily life.  For 
example, he describes the increased pain he feels when he was 
ambulatory.  These statements demonstrate his actual 
knowledge in understanding of the information necessary to 
support his claim of increased rating for his right inguinal 
herniorrhaphy scar. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained VA treatment records and 
service records, and the veteran submitted statements in 
support of his claim.  Additionally, a specific VA medical 
opinion pertinent to the issue on appeal was obtained in 
August 2006.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to this claim.  Significantly, he has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
is required to fulfill VA's duty to assist in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for a right inguinal 
herniorrhaphy scar is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


